Citation Nr: 0732258	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-41 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970. 
He received various decorations including the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) in, Augusta, Maine that granted the veteran's 
claim for service connection for PTSD and assigned a 30 
percent rating, effective August 10, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

The veteran had a VA examination in December 2004 pursuant to 
his claim for service connection for PTSD.  The VA examiner 
diagnosed him with PTSD and assigned him a Global Assessment 
of Functioning (GAF) score of 65.  

A June 2005 report from the Veterans Outreach Center in 
Rohnert Park, California, also diagnosed the veteran with 
PTSD based upon information gathered during several 
counseling sessions.  The examiner assigned a GAF score of 48 
and recommended further individual and group counseling.  
However, a mental status evaluation was not provided.  Thus, 
the record clearly raises a question as to the current 
severity of the veteran's PTSD.  The United States Court of 
Veterans Appeals has held that where the veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an increased rating or an effective date for the 
disability on appeal.  Thus, on remand corrective notice 
should be provided. 
        
Under the circumstances, the Board finds additional 
development of the record is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) with regard to 
his claim for an increased rating for 
PTSD, that also includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Contact the veteran and request that 
he furnish the names, addresses, and dates 
of treatment of all medical providers 
(both private and VA) from whom he has 
received treatment for PTSD since he filed 
his claim in August 2004.  After securing 
any necessary authorizations for release 
of this information, attempt to obtain 
copies of all treatment records referred 
to by the veteran which are not already 
contained in the claims file.  

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the severity of his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms of the service-
connected PTSD should be reported in 
detail.  In addition, the examiner should 
assign a Global Assessment of Functioning 
score for the service-connected PTSD.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

